Citation Nr: 0930637	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands to include as secondary to herbicide 
exposure or diabetes mellitus.

2.  Entitlement to service connection for a heart condition 
to include as secondary to service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the benefit sought on 
appeal.  In May 2008 the Board remanded the case to the RO 
for additional development in accordance with VA's duty to 
assist.  Since that time, the development has been completed 
and the case is now before the Board for adjudication.

The Board notes that service connection for peripheral 
neuropathy of the lower extremities had been on appeal to the 
Board.  However, on remand, the RO granted service connection 
for peripheral neuropathy of the bilateral lower extremities 
in an April 2009 rating decision.

The Board notes that the Veteran had a Board hearing before 
the undersigned Board member in March 2008.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 
1965 to July 1966 and is therefore presumed to have been 
exposed to Agent Orange.

2.  The Veteran was granted service connection for diabetes 
mellitus type 2 in May 2006.

3.  The competent medical evidence of record shows no 
evidence of peripheral neuropathy of the hands that is 
causally or etiologically related to service, to include as 
due to Agent Orange exposure, or a service-connected 
disorder.

4.  The competent medical evidence of record shows that the 
Veteran's current heart condition is not causally or 
etiologically related to service or service-connected PTSD.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the hands was not incurred in or 
aggravated in active service, an organic disease of the 
nervous system may not be presumed to have been so incurred 
or aggravated, and peripheral neuropathy of the hands is not 
due to, the result of, or aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

2.  A heart disorder was not incurred in or aggravated by 
active service, arteriosclerosis may not be presumed to have 
been so incurred or aggravated, and a heart disorder is not 
due to, the result of, or aggravated by service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In this case, a February 2005 letter was sent by VA to the 
Veteran prior to adjudication of the claim, in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the February 2005 letter noted above, the Veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
the Veteran was afforded a VA examination in connection with 
his claims in September 2008.  See 38 C.F.R. § 3.159(c)(4).  
The Board finds the examination report to be adequate as it 
is based on a complete review of the claims file and provides 
supporting rationale for the opinions expressed therein.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman, supra.

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arteriosclerosis and 
organic diseases of the nervous system, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with AL amyloidosis; chloracne; type 2 diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 72 Fed. Reg. 
21258-60 (May 7, 2009).  These diseases must become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309 (e), Note 2.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); and brain tumors, or any other disability not 
specified.  See Notice, 72 Fed. Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed. Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. 
Reg. 59232 (November. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Peripheral Neuropathy 

The Veteran contends that he has peripheral neuropathy of the 
bilateral hands which is due to his Agent Orange exposure 
during service or due to service-connected diabetes.  In 
2008, the Veteran reported experiencing tingling and numbness 
in his hands for the past 5 to 6 years with a diagnosis of 
peripheral neuropathy in 2006, the same year he was diagnosed 
with diabetes mellitus.  See March 2008 hearing transcript.

Service records indicate the Veteran served in Vietnam from 
July 1965 to July 1966.  The Board notes that the Veteran was 
granted service connection by the RO in May 2006 for diabetes 
mellitus type 2 as due to Agent Orange exposure.  

Regarding the Veteran's claim that his peripheral neuropathy 
is due to service or a service-connected disorder, the 
existence of a current disorder is the cornerstone of a claim 
for VA disorder compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, the Board notes that there is no objective 
medical evidence of record of a current diagnosis of or any 
treatment for peripheral neuropathy of the bilateral hands.  
Service records show no treatment for peripheral neuropathy 
of the hands, or any other problems regarding the hands, 
during service.  Pond, 12 Vet. App. at 346 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Post-service treatment 
records show no complaints of or treatment for tingling or 
numbness of the hands.  Specifically, in an August 2006 VA 
treatment record, the Veteran complained of tingling in the 
bilateral feet and was treated for nerve irritation of the 
feet.  During the examination, the Veteran made no mention of 
problems regarding the bilateral hands.  Furthermore, in a 
September 2008 VA examination for peripheral neuropathy, the 
Veteran reported tingling sensations in the toes only.  The 
examination report showed no affected nerves in the upper 
bilateral extremities.  Although the Veteran contends that he 
has peripheral neuropathy of the bilateral hands, due to 
Agent Orange exposure during service or due to his service 
connected diabetes, there is simply no competent evidence to 
support his contention.  The evidence of record shows the 
Veteran has established service connection for diabetes 
mellitus in May 2006.  However, the record shows no competent 
evidence of a diagnosis of peripheral neuropathy of the 
bilateral hands linked to the Veteran's diabetes or to his 
active service, to include Agent Orange exposure.  Degmetich, 
104 F.3d at 1333.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, in this case, the Veteran's statements alone are 
insufficient to establish that he has a current diagnosis of 
peripheral neuropathy of the hands.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
the Veteran is not a physician, his statements and testimony 
in this regard are not considered competent evidence to 
establish that he has a current diagnosis of peripheral 
neuropathy of the hands which is related to military service.  
38 C.F.R. § 3.159(a)(2); See also Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Therefore, as the record contains no competent evidence to 
substantiate the Veteran's claim of entitlement to service 
connection for peripheral neuropathy of the hands, the claim 
cannot be granted.

Heart Disorder 

The Veteran contends that his current heart conditions, 
hypertension and coronary artery disease, are due to his 
service-connected PTSD.  The Veteran has reported that he was 
treated for a heart attack in 2001.  See March 2008 hearing 
transcript.  Service connection for hypertension was 
specifically denied by the RO in an unappealed July 2006 
rating decision.  

The evidence of record shows no treatment for a cardiac 
disorder or disease during service or within the one year 
post-service period.  Post-service treatment records show 
multiple occasions of treatment for a cardiovascular disease.  
Private records dated in 2001 show treatment for a myocardial 
infarction.  An August 2001 VA treatment record shows a 
diagnosis of cardiopulmonary disease and hypertension.  A 
December 2004 treatment record shows a history of 
hypertension.

In September 2008, the Veteran was afforded a VA cardiology 
examination.  Upon examination, the examiner diagnosed 
hypertension and coronary artery disease.  The examiner 
opined, in essence, that it was less likely than not that the 
Veteran's heart condition was caused by PTSD or active 
service.  In a January 2009 addendum, he explained that while 
stress and anxiety associated with PTSD could potentially 
worsen hypertension and possibly coronary artery disease, it 
was unlikely that PTSD caused hypertension or coronary artery 
disease, and the Veteran's military service did not cause 
hypertension or coronary artery disease.  The examiner stated 
further that it appeared that the Veteran's coronary artery 
disease and hypertension had progressed as they would have 
normally been predicted based on natural disease history.

The Board notes that in February 2008, the RO granted service 
connection for PTSD.

Based on a review of the evidence of record, the Board finds 
that service connection for a heart disorder is not 
warranted.  Although the Veteran has presented evidence of 
current heart condition, he has presented no evidence of 
treatment for a heart condition in service or within one year 
of service, nor any evidence that his heart condition is 
related to service or a service-connected disorder.  See 
Pond, supra.  In this regard, the record contains no 
competent evidence that the Veteran has a heart disorder or 
cardiovascular disease that is related to his service-
connected PTSD.  In fact, the evidence of record presents a 
negative nexus which shows there is no causal connection 
between either the Veteran's hypertension or his coronary 
artery disease and service or a service-connected disability.  
Further, although the examiner did not specifically use the 
term "aggravation" in addressing the secondary service 
connection question, he did acknowledge that "potentially" 
stress and anxiety associated with PTSD could worsen 
hypertension and coronary artery disease; however, in the 
Veteran's case, his hypertension and coronary artery disease 
appeared to have progressed at a normal rate.  See September 
2008 VA examination.  Thus, the Board must conclude that 
there is no competent evidence establishing direct or 
secondary service connection including on the basis of 
aggravation for cardiovascular disease to include a heart 
disorder.  Therefore, service connection is not in order. 

With respect to the Veteran's contentions, as noted above, a 
lay person is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   Furthermore, the September 2008 and 
January 2009 examiner's negative nexus opinion is the most 
probative evidence in this case and is of greater probative 
weight than the Veteran's opinion.  Godfrey v. Brown, 7 Vet. 
App. 398, 408 (1995) (holding that the Board must support its 
medical conclusions on the basis of independent medical 
evidence or recognized treatises and must not rely on 
unsubstantiated medical judgment); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994) (noting that the Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence, and provide the reasons for its 
rejection of any such evidence).  

In conclusion, a positive medical nexus has not been 
established between the Veteran's current heart condition and 
service or a service-connected disability.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a heart condition and the benefit sought on 
appeal is denied.



ORDER

Service connection for peripheral neuropathy of the bilateral 
hands is denied.

Service connection for a heart condition is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


